                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 ANAID EL, Ex-Relatione DIANA
 DAWES/DAWES, DIANA,

                Plaintiff,
  v.

 WILLIAM WHITEHEAD, in his individual
 and official capacity, JAY MORAN, in his                         Civil Action No.
 individual and official capacity, SARA                        3:18-cv-02033 (CSH)
 GREENE, in her individual and official
 capacity, STUART ROSEN, in his individual                        October 22, 2019
 and official capacity, MICHAEL BZDYRA,
 in his individual and official capacity, JOHN
 DOE, in his individual and official capacity,
 and JANE DOE, in her individual and official
 capacity,

                Defendants.



                  RULING ON DEFENDANTS’ MOTIONS TO DISMISS

Haight, Senior District Judge:

       Plaintiff Anaid El brings this action against Judge Stuart Rosen, Connecticut Department

of Motor Vehicles Commissioner Michael Byzdyra, Assistant State Attorney Sara Greene, Officer

William Whitehead, and Mayor Jay Moran (collectively, the “Defendants”) to challenge a

judgment of conviction for operating an unregistered and uninsured motor vehicle, as well as the

subsequent administrative suspension of Plaintiff’s driver’s license for failure to pay fines

associated with her conviction. Plaintiff requests that this Court intervene in the state action to

reinstate her driver’s license and vacate the fines levied against her. Plaintiff also demands money

damages and costs. Finally, she seeks injunctive and declaratory relief finding that Connecticut’s

statutes mandating the registration and insurance of motor vehicles is unconstitutional, and


                                                 1
prohibiting the imposition of penalties for failure to register or insure vehicles by individuals not

engaged in commercial activities.

       On January 29, 2019, Defendants Judge Stuart Rosen, Connecticut Department of Motor

Vehicles Commissioner Michael Byzdyra, and Assistant State Attorney Sara Greene (collectively,

the “State Defendants”1) filed a motion to dismiss Plaintiff’s Complaint pursuant to Fed. R. Civ.

P. 12(b)(1), (5), and (6). They argue that: (1) Plaintiff’s claims against Judge Rosen and Attorney

Greene are barred by absolute immunity; (2) Plaintiff’s claims against all State Defendants in their

individual capacities are barred by qualified immunity; (3) all of Plaintiff’s claims against the State

Defendants in their official capacities are barred by the Eleventh Amendment; (4) Plaintiff’s claims

challenging her conviction for failure to register or insure her vehicle are foreclosed under the

Rooker-Feldman doctrine; (5) Plaintiff has failed to state any claim against the State Defendants

for which relief may be granted; and (6) the court lacks personal jurisdiction over any State

Defendant because Plaintiff has not properly served them.

       On February 4, 2019, Defendants Officer Whitehead and Mayor Moran (collectively, the

“Municipal Defendants”) filed their own motion to dismiss Plaintiff’s Complaint pursuant to Fed.

R. Civ. P. 12(b)(1), (5), and (6). Their arguments largely mirror those made by the State

Defendants. Specifically, they contend that: (1) Plaintiff’s claims are barred by Heck v. Humphrey

and the Rooker-Feldman doctrine; (2) the court lacks personal jurisdiction over any City Defendant

because Plaintiff has not properly served them; (3) Plaintiff has failed to state any claim against




       1
          Plaintiff asserts that Judge Rosen and Attorney Greene are “Manchester company employees,”
which the Court and Defendants interpret as a contention that Judge Rosen and Attorney Greene were
employed by the city of Manchester. This is incorrect. Judge Rosen is a Connecticut Superior Court
judge employed by the State of Connecticut. Similarly, as a Connecticut Assistant State’s Attorney,
Attorney Green is also an employee of the State of Connecticut.

                                                  2
the State Defendants for which relief may be granted; and (4) Plaintiff’s claims against all City

Defendants in their individual capacities are barred by qualified immunity.2

        Because this Court does not have jurisdiction over Plaintiff’s claims, the Defendants’

motions to dismiss are GRANTED and the case is DISMISSED.

I.      Background

        The allegations set forth in the Complaint, taken as true for purposes of this ruling, are

summarized as follows.

        On April 7, 2016, Officer Whitehead, an East Hartford police officer, observed Plaintiff

pulling a motor vehicle into a private driveway. Doc. 1 (“Compl.”) at 2. Officer Whitehead spoke

with the Plaintiff, who admitted that she did not have automobile insurance. Id. Consequently,

Officer Whitehead issued Plaintiff a citation for operation of a motor vehicle without registration

or insurance in violation of Connecticut General Statutes §§ 14-12c, 14-213b, and 38a-371. The

citation informed Plaintiff that she was required to “attend a meeting on the 25th of April at

Manchester company building or a ‘warrant’ would be issued for [her] arrest.” Id. Plaintiff did

not attend the “meeting”3 at the specified location, and instead mailed a “rebuttal” to her citation.

Id. She also filed a civil action in state court challenging her citation, which was dismissed for




        2
           Plaintiff filed a surreply in response to the State Defendants’ Reply Brief, styled as an
“objection” to the State Defendants’ Reply, without leave of court to do so. See Doc. 33 (“Surreply”).
The Court has exercised its discretion to consider Plaintiff’s Surreply in developing this Ruling. Plaintiff
also did not file an opposition to the Motion to Dismiss by Defendants Whitehead and Moran. She
erroneously wrote in her Surreply that “there has been no response to date from Jay Moran and William
Whitehead.” Surreply at 1. Although district courts have the discretion to “deem a claim abandoned
when a plaintiff fails to respond to a defendant’s arguments that the claim should be dismissed,” the court
declines to do so here in light of the Plaintiff’s pro se status and the overlapping arguments made by the
State Defendants and Municipal Defendants. See Lipton v. County of Orange, 315 F. Supp. 2d 434, 446
(S.D.N.Y. 2004).
         3
           Throughout her pleadings, Plaintiff appears to refer to Court appearances as “meetings.”

                                                     3
insufficient service of process. Id. Plaintiff subsequently brought a federal habeas corpus action

in this Court challenging the citation, which was dismissed.4 Id.

        In May 2018, a notice to appear in state court was mailed to Plaintiff at an “outdated

mailing location.” Id. at 3. After Plaintiff failed to appear, the court issued Plaintiff a bail

commissioner’s letter. Id. Plaintiff then appeared at court on June 4, 2018, and a trial was held

on November 16, 2018. Id. Judge Rosen presided over the trial, and Attorney Greene presented

the state’s case against Plaintiff. Id. Officer Whitehead appeared as a witness against Plaintiff.

Id.

        At trial, Plaintiff questioned Officer Whitehead, but declined to present a defense or agree

to be questioned because she believed that it was “not a fair and impartial hearing.” Id. Judge

Rosen found Plaintiff guilty of operating a motor vehicle without registration or insurance, and

imposed a fine of $290. Id. Plaintiff was provided notice of her right to appeal the judgment

within 20 days, but did not do so. Id. at 3-4.

        On November 17, 2018, the DMV sent a notice to Plaintiff informing her that her driver’s

license would be suspended effective December 17, 2018, “as a result of a ‘conviction of operating

without required insurance,’” and that restoration of her license would require payment of a $175

restoration fee. Id. at 4. The notice also advised Plaintiff that she could request an administrative

hearing to contest the suspension. Id. Plaintiff sent a request directly to Commissioner Byzdyra

seeking to contest the suspension. Id. Commissioner Byzdyra did not respond. Id.

        On December 12, 2018, Plaintiff filed the present Complaint. See Doc. 1. The next day,


        4
            Plaintiff alleges that her federal case was dismissed for failure to timely respond to a reply
brief. Compl. at 2. However, the Court takes judicial notice of this Court’s prior order dismissing the
case for lack of subject matter jurisdiction because Plaintiff was not in state custody at the time she filed
the petition for writ of habeas corpus. Sewad El v. Manchester Corp., 3-16-cv-01437 (CSH), Order
Granting Respondents’ Unopposed Motion to Dismiss (Doc. 5) (D. Conn. Feb. 15, 2017).
                                                        4
Plaintiff filed a motion for an “Emergency Stay/Protective Order,” in which she requested “a stay”

against the “proposed suspension” of her driver’s license (the “TRO Motion”). Doc. 5 at 1. The

Court denied that motion, finding that Plaintiff had failed to allege facts sufficient to demonstrate

a likelihood of irreparable harm. Doc. 8. On December 17, 2018, Plaintiff filed a motion seeking

reconsideration of the Court’s denial of her TRO Motion. Doc. 13. The Court denied that motion

as well. Doc. 20.

II.     Discussion

        Plaintiff principally alleges that the state cannot require her to register or insure her vehicle

because the is not using the vehicle in a “commercial capacity.” Compl. at 6. Specifically, Plaintiff

contends that the government cannot require private citizens not engaged in commercial activity

to register or insure their vehicles because to do so would infringe on those individual’s

constitutional right to travel and the United States Motor Vehicle Safety Program. She further

alleges that the state court proceedings before Judge Rosen and subsequent revocation of her

driver’s license violated her due process rights and her constitutional right.

        “[A] federal court generally may not rule on the merits of a case without first determining

that it has jurisdiction over the category of claim in suit (subject-matter jurisdiction) and the parties

(personal jurisdiction).” Sinochem Int'l Co. v. Malaysia Int'l Shipping Corp., 549 U.S. 422,

430-31, 127 S. Ct. 1184, 167 L. Ed.2d 15 (2007) (citing Steel Co. v. Citizens for Better Env't, 523

U.S. 83, 93-102, 118 S. Ct. 1003, 140 L. Ed.2d 210 (1998)). Although a court is free to “choose

among threshold grounds” for dismissing an action provided that none involve “a judgment on the

merits,” id. at 431 (internal quotation marks omitted), “the proper course” is to dismiss an action

for lack of jurisdiction if the “court can readily determine that it lacks jurisdiction over the cause

or the defendant,” id. at 436.

                                                   5
       Under the circumstances of this case, the Court will first address the Defendants’ objections

to personal jurisdiction, then turn to subject matter jurisdiction and absolute immunity.

Consideration of these threshold jurisdictional issues alone is sufficient to decide Defendants’

motions.

       A. Insufficient Service

       The Defendants have moved to dismiss this action for improper service under Fed. R. Civ.

P. 12(b)(5). Specifically, they claim that Plaintiff failed to comply with the Federal Rules of Civil

Procedure and Connecticut state law by effectuating service on each Defendant at his or her

workplace.

       In the absence of proper service, a district court lacks personal jurisdiction over those

defendants not properly served. Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50,

59 (2d Cir. 2012); Omni Capital Int'l, Ltd. v. Rudolf Wolff & Co., Ltd., 484 U.S. 97, 104, (1987)

(“Before a federal court may exercise personal jurisdiction over a defendant, the procedural

requirement of service of summons must be satisfied.”). Once validity of service has been

challenged, plaintiff bears the burden of proving service of process was adequate, Khan v. Khan,

360 Fed. App’x 202, 203 (2d Cir. 2010), “through specific factual allegations and any supporting

materials,” Kwon v. Yun, No. 05–CV–1142, 2006 WL 416375, at *2 (S.D.N.Y. Feb. 21, 2006).

Furthermore, a defendant’s “actual notice” of a complaint does not cure otherwise

defective service: the Complaint must have been properly served in accordance with state and

federal law. See, e.g., Weston Funding, LLC v. Consorcio G Grupo Dina, S.A. de C. V., 451 F.

Supp. 2d 585, 589 (S.D.N.Y. 2006).




                                                 6
        In analyzing a motion under Rule 12(b)(5), the Court must look to the service requirements

set forth in Federal Rule of Civil Procedure 4. Rule 4(e)(2) sets forth three specific ways in which

service may be properly effectuated on an individual:

        (A) delivering a copy of the summons and of the complaint to the individual personally;
        (B) leaving a copy of each at the individual's dwelling or usual place of abode ...; or (C)
        delivering a copy of each to an agent authorized by appointment or by law to
        receive service of process.
Fed. R. Civ. P. 4(e)(2) (paragraph breaks omitted).

        Alternatively, Rule 4(e)(1) and 4(j)(2) of the Federal Rules of Civil Procedure permits

service in accordance with the law of the state in which the district court is located or in which

service is made. Fed. R. Civ. P. 4(e)(1). Under Connecticut law,5 service of process on an

individual may be accomplished by “leaving a true and attested copy of it, including the declaration

or complaint, with the defendant, or at his usual place of abode, in this state.” Conn. Gen. Stat. §

52-57(a). Connecticut law also sets forth separate requirements for service on municipal and state

actors sued in their official capacities. For municipal employees sued in their official capacities,

process must be served upon the clerk of the town, city, or borough. Conn. Gen. Stat. § 52-57(b).

For state employees sued in their official capacities, process must be served upon the Attorney

General in Hartford, Connecticut. Conn. Gen. Stat. § 52-64(a).6


        5
           Pursuant to Fed. R. Civ. P. 4(e)(1), Connecticut law governs because it is both the location of
the district court and where service was made.
         6
           Where, as here, the Defendants have been sued in their individual and official capacities, the
law is unsettled as to whether the Defendants must be served at both the location required for an official
capacity suit and an individual capacity suit, or just one location. Compare Field v. City of Hartford, No.
3:18-CV-01803 (JAM), 2019 WL 4279011, at *3-6 (D. Conn. Sept. 9, 2019) (holding that service on the
town clerk was sufficient to sustain suit against municipal employee in his individual and official
capacities; service at the municipal employee’s home was not required) with Eiden v. McCarthy, 531 F.
Supp. 2d 333, 344 (D. Conn. 2008) ( concluding that “[s]ervice on [a] defendant . . . through the Attorney
General . . . is insufficient to subject her to suit in her individual capacity”) and Davis v. Mara, 587 F.
Supp. 2d 422, 425-26 (D. Conn. 2008) (“[T]he Court concludes that when a plaintiff sues a state
employee in her individual capacity, the plaintiff must serve process on the defendant [at the defendant’s
home] pursuant to § 52–57(a) and not § 52–64.”). The Court need not decide the issue here, as Plaintiff’s
service was deficient under either reading of the law.
                                                          7
        In the case at bar, Plaintiff could have properly served the Defendants in a number of ways:

by personally delivering service, by leaving a copy of service at the Defendants’ “usual place of

abode,” or by serving “an agent authorized by appointment or by law to receive service of

process.” Fed. R. Civ. P. 4(e)(2). Alternatively, the State Defendants could have been served via

the Attorney General, and the Municipal Defendants could have been served through the clerk of

the town, city, or borough. Here, instead, the record indicates that Plaintiff mailed copies of the

Complaint, addressed to each Defendant, at his or her place of work: Judge Rosen and Attorney

Greene at the Connecticut Superior Court Geographical Area 12 courthouse in Manchester;

Commissioner Byzdyra at a DMV office in Hartford; Mayor Moran at Manchester Town Hall; and

Officer Whitehead at the East Hartford Police Department. See Docs. 6, 7, 9, 10, 11. Such service

does not comport with state or federal law.7

        Plaintiff’s contention that she was unable to find the Defendants’ home addresses does not

alter this conclusion. Service at home is not the only method provided by Rule 4(e) or Connecticut

law. See Fed R. Civ. P. 4(e)(2) (also providing for service by delivery of summons personally to

the individual or to agent authorized by appointment or by law to accept service); Conn. Gen. Stat.

52-57(a) (providing that municipal employees sued in their official capacities be served through

the municipality clerk); Conn. Gen. Stat. § 52-64(a) (providing that state employees sued in their

official capacities be served through the Attorney General); see also Rzayeva v. United States, 492

F. Supp. 2d 60, 76 (D. Conn. 2007) (plaintiffs’ contention that they served defendant at the U.S.

Attorney’s office because they could not find his home address was “not a valid reason for

departing from their procedural obligations under the federal rules”). Plaintiff’s argument that

“the rules of which [State Defendants’ counsel] speaks are specifically reserved for ‘Attorneys’


        7
          Plaintiff does not allege that the individuals who received the Complaint were authorized
agents for service upon any Defendant.
                                                       8
and not free human beings” is equally unavailing. “[T]he latitude afforded pro se litigants does

not extend to dispensing with service requirements.” Stoianoff v. Comm'r Of Motor Vehicles, 208

F.3d 204 (2d Cir. 2000). The Federal Rules of Civil Procedure apply equally to all litigants –

including pro se litigants – who seek to avail themselves of the federal court system.

        Finally, while the Court is empowered under Rule 4(m) to extend the deadline for service

rather than dismiss the Complaint “if the plaintiff shows good cause for the failure” to properly

serve process on the defendant, Fed. R. Civ. P. 4(m), Plaintiff here has neither sought an extension

of time nor demonstrated good cause for such an extension. “[A] mistaken belief that service was

proper does not constitute good cause.” Jonas v. Citibank, N.A., 414 F.Supp.2d 411, 416

(S.D.N.Y. 2006).

        Nor is extension warranted on a discretionary basis. In Zankel v. United States, 921 F.2d

432 (2d Cir. 1990), the Second Circuit set forth a four-part test for a district court to grant a

discretionary extension:

        (1) necessary parties in the government have actual notice of a suit; (2) the government
        suffers no prejudice from a technical defect in service; (3) there is a justifiable excuse for
        the failure to serve properly; and (4) the plaintiff would be severely prejudiced if the
        complaint were dismissed.


Id. at 435.

        In weighing the Zankel factors, the Second Circuit has repeatedly held that “before we will

even consider vacating a Rule 4(m) dismissal for abuse of discretion, the plaintiff must ordinarily

advance some colorable excuse for neglect.” Zapata v. City of New York, 502 F.3d 192 (2d Cir.

2007). In Zapata, the Second Circuit affirmed the district court’s dismissal of a complaint for

insufficient service of process where the plaintiff “made no effort to effect service within the

service period, neglected to ask for an extension within a reasonable period of time,” and only


                                                  9
attempted to excuse his delay in service by asserting that he was unaware of the location where

the defendant officer could be served. Id. at 199. The court concluded that the plaintiff had failed

to put forth “any colorable excuse for” his neglect, and thus, “[e]ven assuming the prejudice to

[the defendant] was slight,” and the defendants had notice of the suit, the district court did not

abuse its discretion. Id.

        To similar effect, in Volat v. Runyon, 125 F.3d 846 (2d Cir. 1997), the Second Circuit

affirmed the district court’s dismissal of the plaintiff’s complaint for improper service. The court

emphasized that “plaintiff's counsel offered no excuse for failure to serve properly other than lack

of familiarity with the service rules, which does not constitute ‘justifiable excuse’ under Zankel.”

Id. at 846 (citation omitted). The Court also rejected plaintiff’s argument that he would be severely

prejudiced by dismissal because the statute of limitations period on his claim had expired: “there

was no evidence of misleading conduct [by the defendant]” and “there is no legal obligation [on

the defendant] to move to dismiss within the limitations period.” Id.

        Not only has Plaintiff provided no justifiable excuse for failure to serve the Defendants

properly – Plaintiff’s prior complaint in state court arising from the same incident was dismissed

for improper service. In that case, the state court’s Memorandum of Decision described with

specificity the service requirements for individual and municipal and state defendants under

Connecticut state law. Plaintiff again failed to comply with those requirements in the present case.

Under such circumstances, the Court cannot “ignore that the situation is the result of the plaintiff's

neglect.” Zapata, 502 F.3d at 198.8 Accordingly, the Court lacks personal jurisdiction over the

Defendants and dismissal of the Complaint is warranted. See Husner v. City of Buffalo, 172 F.3d

37 (2d Cir. 1999) (affirming district court’s dismissal of complaint where plaintiff failed to include


        8
          Additionally, as in Volat, there are no allegations that the Defendants engaged in misleading
conduct – the Plaintiff simply neglected to follow the service requirements.
                                                      10
two copies of his “proof of service – acknowledgement of service” form or a return envelope with

the summons and complaint, as required by New York law); Bogle-Assegai v. Connecticut, 470

F.3d 498, 507-09 (2d Cir. 2006) (affirming district court’s dismissal of plaintiff’s complaint for

improper service of process where defendants had actual notice of plaintiff’s claims and plaintiff

argued that defendants had suffered no prejudice from the improper service); Obot v. Navient Sols.,

Inc., 726 F. App'x 47 (2d Cir. 2018) (affirming district court’s dismissal of plaintiff’s complaint

for improper service of process, notwithstanding defendants’ actual notice of plaintiff’s claims and

plaintiff’s pro se status).

        B. Lack of Subject Matter Jurisdiction

        Even if the Court did have personal jurisdiction, however, almost all of Plaintiff’s claims

must be dismissed for lack of subject matter jurisdiction.

        Pursuant to Rule 12(b)(1), a district court must dismiss an action for lack of subject matter

jurisdiction when the court “lacks the statutory or constitutional power to adjudicate it.” Nike, Inc.

v. Already, LLC, 663 F.3d 89, 94 (2d Cir. 2011); see also Cave v. E. Meadow Union Free Sch.

Dist., 514 F.3d 240, 250 (2d Cir. 2008) (“If a court perceives at any stage of the proceedings that

it lacks subject matter jurisdiction, then it must take proper notice of the defect by dismissing the

action.”); Arar v. Ashcroft, 532 F.3d 157, 168 (2d Cir. 2008) (“Determining the existence of subject

matter jurisdiction is a threshold inquiry, and a claim is ‘properly dismissed for lack of subject

matter jurisdiction under Rule 12(b)(1) when the district court lacks the statutory or constitutional

power to adjudicate it.’” (quoting Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000))).

“In resolving a motion to dismiss under Rule 12(b)(1), the district court must take all

uncontroverted facts in the complaint (or petition) as true, and draw all reasonable inferences in

favor of the party asserting jurisdiction.” Tandon v. Captain's Cove Marina of Bridgeport, Inc.,

                                                 11
752 F.3d 239, 243 (2d Cir. 2014). The plaintiff typically bears the burden of showing by a

preponderance of the evidence that subject matter jurisdiction exists,9 and the district court may

examine evidence outside of the pleadings to make this determination. Arar v. Ashcroft, 532 F.3d

157, 168 (2d Cir. 2008) (citations and internal quotation marks omitted).

        The Defendants raise two separate challenges to Plaintiff’s subject matter jurisdiction.

First, they argue that operation of the Rooker-Feldman doctrine bars Plaintiff’s claims to the extent

she seeks to challenge her conviction for failure to register and insure her vehicle. Second, they

contend that Plaintiff’s claims for monetary relief against the State Defendants in their official

capacity are barred by the Eleventh Amendment sovereign immunity. The Court will address each

argument in turn.

                1. Rooker-Feldman Doctrine

        The Defendants first argue that this Court lacks subject matter jurisdiction over Plaintiff’s

claims pursuant to the Rooker-Feldman doctrine. See generally D.C. Court of Appeals v. Feldman,

460 U.S. 462, 103 S. Ct. 1303, 75 L. Ed. 2d 206 (1983) (finding that federal courts do not have

jurisdiction    over claims which       are    “inextricably     intertwined”      with     prior state court

determinations); Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S. Ct. 149, 68 L. Ed. 362 (1923)

(dismissing for lack of subject matter jurisdiction a suit brought by plaintiffs in federal district

court which sought to have a prior state court judgment, adverse to the plaintiffs, declared “null

and void”).

        The Rooker-Feldman doctrine recognizes that “federal district courts lack jurisdiction over


        9
           However, where a defendant official or governmental entity asserts the Eleventh Amendment
as the basis of the 12(b)(1) motion, the burden falls to that entity to prove its entitlement to dismissal on
the grounds of immunity from suit. Woods v. Rondout Valley Cent. Sch. Dist. Bd of Educ., 466 F.3d 232,
239 (2d Cir. 2006).

                                                     12
suits that are, in substance, appeals from state-court judgments.” Hoblock v. Albany Cnty. Bd. of

Elections, 422 F.3d 77, 84 (2d Cir. 2005). The doctrine is grounded in the principle, expressed

by Congress in 28 U.S.C. § 1257, that only the Supreme Court has appellate jurisdiction to reverse

or modify a state court judgment – even a state court judgment that was wrongly procured. Green

v. Mattingly, 585 F.3d 97, 101 (2d Cir. 2009); see also Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 291 (2005) (“[Section] 1257, as long interpreted, vests authority to review a

state court’s judgment solely in this Court. . . .”). The Second Circuit has articulated four

requirements that must be met for the Rooker-Feldman doctrine to apply: (1) the plaintiff must

have lost in state court; (2) the plaintiff must complain of injuries caused by a state-court judgment;

(3) the plaintiff must ask the district court to review and reject that judgment; and (4) the state-

court judgment must have been rendered before the district court proceedings commenced.

Hoblock v. Albany Cnty. Bd. of Elections, 422 F.3d 77, 85 (2d Cir. 2005). The Second Circuit has

classified the first and fourth requirements as “procedural” and the second and third requirements

as “substantive.” Id.

       To the extent that Plaintiff seeks to have her driver’s license reinstated and collect

compensatory and punitive damages from her conviction for failure to insure or register her

vehicle, the Court finds that all four factors compelling the application of the Rooker-

Feldman doctrine are present. Plaintiff freely admits that she “was found guilty” in state court and

assessed a fine of $290, Compl. at 3, and the state-court judgment was rendered approximately

one month before the present district court proceedings commenced. Thus, both procedural

requirements are met.

       With respect to the substantive requirements, Plaintiff explicitly asks the Court to vacate

her state court conviction and reverse the suspension of her driver’s license. Vacating Plaintiff’s


                                                  13
state court conviction would, by definition, “result in the reversal or modification of a state court

judgment,” Hachamovitch v. DeBuono, 159 F.3d 687, 693 (2d Cir. 1998), and is thus barred by

Rooker-Feldman. While the state court judgment did not specifically order that Plaintiff’s driver’s

license be suspended, the Rooker-Feldman doctrine applies when “a federal suit complains of

injury from a state-court judgment, even if it appears to complain only of a third party's actions,

when the third party's actions are produced by a state-court judgment . . . .” Hoblock v. Albany

Cty. Bd. of Elections, 422 F.3d 77, 88 (2d Cir. 2005); see also McKithen v. Brown, 481 F.3d 89,

97-98 (2d Cir. 2007) (applicability of the Rooker-Feldman doctrine turns on “the causal

relationship between the state-court judgment and the injury of which the party complains in

federal court”). The suspension of Plaintiff’s driver’s license was “directly produced” by the state

court judgment against her: Connecticut law mandates that “[t]he Commissioner of Motor

Vehicles shall suspend the . . . operator’s license, if any, of any owner, for a first conviction” of

operating an uninsured or underinsured motor vehicle. Conn. Gen. Stat. § 14-213b(c) (emphasis

added). The Rooker-Feldman doctrine thus applies.

       Plaintiff’s arguments to the contrary are without merit. First, Plaintiff contends that

Rooker-Feldman does not apply because she was not convicted of a crime in a criminal proceeding.

But the Rooker-Feldman doctrine operates to bar review of all state court judgments – including

those arising from civil proceedings. Plaintiff’s further attempt to argue that she was not

“convicted” by a state court trial, see Objection at 4 (“there was no court, there was no trial, there

were no jury members”) is belied by her own allegations: she describes the entire trial process at

length and acknowledges that she was found guilty by the judge, see Compl. at 3.

       Second, Plaintiff asserts that the doctrine does not apply because her case involves a

different issues than Rooker and Feldman, which concerned state decisions regarding property in


                                                 14
a trust and bar admission, respectively. But the Rooker-Feldman doctrine is not limited to the

exact factual situations that arose in those cases. The legal principles on which those decisions

rested, applied in the instant case, compel dismissal of Plaintiff’s claims seeking reversal of her

state court conviction and reinstatement of her driver’s license.

               2. Eleventh Amendment Immunity

       The State Defendants further argue that Plaintiff’s claims against the State Defendants in

their official capacities are barred by the Eleventh Amendment. The Eleventh Amendment divests

federal courts of subject-matter jurisdiction over any claims for retrospective relief against a state,

unless the state has waived this immunity or Congress has enacted a valid override. See Kentucky

v. Graham, 473 U.S. 159, 169 (1985).            This sovereign immunity extends both to state

administrative agencies, Alabama v. Pugh, 438 U.S. 781, 781–782 (1978), and state officials acting

in their official capacities, Will v. Michigan Dep't of State Police, 491 U.S. 58, 71 (1989).10

       In general, “a suit against state officials that is in fact a suit against a State is barred

regardless of whether it seeks damages or injunctive relief.” Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 101-102 (1984). The Supreme Court has, however, recognized a limited

exception to Eleventh Amendment immunity for suits against state officials in their official

capacities seeking only prospective relief. Under Ex parte Young, 209 U.S. 123 (1908) and its

progeny, “sovereign immunity [does] not bar actions seeking only prospective injunctive relief

against state officials to prevent a continuing violation of federal law because a state does not have

the power to shield its officials by granting them ‘immunity from responsibility to the supreme

authority of the United States.’” In re Dairy Mart Convenience Stores, Inc., 411 F.3d 367, 371



       10
           The Defendants do not dispute that the Eleventh Amendment does not extend to Plaintiff’s
claims against the State Defendants in their individual capacities.
                                                     15
(2d Cir. 2005) (quoting Ex parte Young, 209 U.S. at 160). This exception applies only when the

state official against whom suit is brought has “some connection with the enforcement of the act

that is in continued violation of federal law.” Id. at 372–73 (quotation marks omitted).

       In the case at bar, to the extent Plaintiff seeks monetary damages from the State Defendants

in their official capacities, her claims are unmistakably barred by the Eighth Amendment and must

be dismissed. See Bd. of Educ. v. Schulz, 290 F.3d 476, 480 (2d Cir. 2002). However, to the extent

the Complaint seeks an injunction and declaratory relief on the grounds that Connecticut’s

mandatory insurance and registration laws are unconstitutional, the doctrine of Ex Parte Young is

applicable, and the district court has subject matter jurisdiction. See Stoianoff v. Comm'r Of Motor

Vehicles, 208 F.3d 204 (2d Cir. 2000). This claim, however, must nonetheless be dismissed for

lack of personal jurisdiction. See Section II (A).

       C. Absolute Judicial and Prosecutorial Immunity

       Finally, the Court notes that even if it were not deprived of personal and subject matter

jurisdiction over this litigation for the reasons previously discussed, Plaintiff’s claims for monetary

damages would still fail against Attorney Greene and Judge Rosen based on absolute immunity.

“Government officials who ‘perform functions closely associated with the judicial process,’”

including state prosecutors and judges, “are entitled to absolute immunity for acts taken pursuant

to their office.” Finn v. Anderson, 592 F. App'x 16, 18-19 (2d Cir. 2014) (quoting Oliva v. Heller,

839 F.2d 37, 39 (2d Cir. 1988)). “The law affords judges absolute immunity from personal liability

for acts ‘committed within their judicial jurisdiction,’ however erroneous the act and regardless of

motivation.” Tapp v. Champagne, 164 F. App'x 106, 107-08 (2d Cir. 2006) (quoting Pierson v.

Ray, 386 U.S. 547, 554, 87 S. Ct. 1213, 18 L. Ed. 2d 288 (1967)). The same absolute immunity

protects prosecutors from suit “for their conduct in initiating a prosecution and in presenting the

                                                  16
State’s case . . . insofar as that conduct is intimately associated with the judicial phase of the

process.” Burns v. Reed, 500 U.S. 478, 485 (1991) (internal quotation marks and citation omitted).

Both judicial and prosecutorial immunity “act as a complete shield to claims for money damages,”

Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 1999) (citations omitted), and provide robust

protection against even allegations of bad faith or malice, Bliven v. Hunt, 579 F.3d 204, 209 (2d

Cir. 2009).

        Plaintiff alleges that Judge Rosen presided over her trial, found her guilty of failure to

register or insure her vehicle, and imposed a fine against her as a result of her conviction. Presiding

over a trial, rendering a verdict, and sentencing a defendant fall squarely within a judge’s “judicial

function within his jurisdiction.” Hili v. Sciarrotta, 140 F.3d 210, 213 (2d Cir. 1998). Plaintiff’s

claims for monetary damages against Judge Rosen are therefore barred by absolute judicial

immunity.

        With respect to Attorney Greene, Plaintiff alleges, at most, that she presented the State’s

case against Plaintiff.11 This is the paradigmatic function for which a prosecutor is entitled to

absolute immunity. Plaintiff’s claims for damages against Attorney Greene are therefore also

barred by absolute immunity.

III.    Conclusion

        Because the Complaint must be dismissed in its entirety for lack of jurisdiction, the Court

does not address the additional points in support of dismissal raised by Defendants and opposed



        11
            In her Complaint, Plaintiff alleges only that Attorney Greene was “present” at Plaintiff’s trial.
Compl. at 3. Viewing the Complaint in the light most favorable to the Plaintiff, the Court infers that
Attorney Greene is the attorney who prosecuted the case against Plaintiff. This inference is reasonable in
light of Plaintiff’s allegations that Attorney Greene was one of only three “employees” present at the trial,
Compl. at 3, as well as Attorney Greene’s employment as a prosecutor at the Connecticut State Attorney’s
Office.
                                                      17
by Plaintiff. The State Defendants’ Motion to Dismiss [Doc. 25] and the Municipal Defendants’

Motion to Dismiss [Doc. 26] are GRANTED. The Clerk is directed to close this case.

       It is SO ORDERED.

Dated: New Haven, Connecticut
       October 22, 2019


                                                            /s/ Charles S. Haight, Jr.
                                                           Charles S. Haight, Jr.
                                                           Senior United States District Judge




                                             18
